—Judgment unanimously modified on the law and as modified affirmed with costs to Joseph B. and judgment granted in accordance with the following Memorandum: Failure of an insurer to give written notice of disclaimer of liability or denial of coverage to the insured "as soon as is *847reasonably possible” precludes effective disclaimer or denial (Insurance Law § 3420 [d]; Zappone v Home Ins. Co., 55 NY2d 131; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028). Although third-party defendant Berkshire Mutual Insurance Company (Berkshire) was notified by third-party plaintiff Joseph B. of his claim for coverage under its policy on April 21, 1989, it did not send a notice of disclaimer until June 14, 1989. The complaint alleged the transmission of a communicable disease as the basis for the causes of action asserted against Joseph B. The basis for Berkshire’s disclaimer of liability was a communicable disease exclusion set forth in the policy of insurance. Therefore, Berkshire had sufficient facts to disclaim almost two months before giving the required notice; the delay is unreasonable as a matter of law (see, Hartford Ins. Co. v County of Nassau, supra, at 1029; Farmers Fire Ins. Co. v Brighton, 142 AD2d 547, 548).
Supreme Court should have declared the rights of the parties (see, St. Lawrence Univ. v Trustees of Theol. School of St. Lawrence Univ., 20 NY2d 317, 325; Pless v Town of Royalton, 185 AD2d 659, 660, affd 81 NY2d 1047). We modify the judgment to declare that Berkshire is obligated to defend and indemnify third-party plaintiff Joseph B. with respect to the action brought against him by plaintiff Alice J. (Appeal from Judgment of Supreme Court, Oswego County, Nicholson, J. — Summary Judgment.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.